IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 418 WAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
              v.                          :
                                          :
                                          :
RICKY ROUSE,                              :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2017, the Petition for Allowance of Appeal

and Motion to File an Amended Petition for Allowance of Appeal or a Motion to Remand

are DENIED.